DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claim 4 is objected to because of the following informalities:  the claim fails to conclude with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, which the other claims are dependent upon, recites “Rs is a hydrogen atom or an alkyl group;”.  However, “Rs” is nowhere to be found in formula (A) as recited by the Applicant.  
Furthermore, the claim recites “Ar2 represents a phenyl group or a naphtha group.”  However, notice that Ar2 is nowhere found in formula (A) as recited by the Applicant; “naphtha” corresponds to no known chemical group.  Hence, the Office has interpreted “Ar2” and “naphtha” to correspond to “Ar2” and “naphthyl” for the purpose of this Examination.  
Clarifications are required. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 10-2017-0139895).
	Regarding Claims 1, 4, 6, and 8, Lee et al. discloses the following compound:

    PNG
    media_image1.png
    237
    194
    media_image1.png
    Greyscale

(page 39) such that X = O, Y = Z = N, P = substituted fused ring hydrocarbon unit having two rings (substituted fluorene), n = 0, and Ar1 = substituted aryl group having 13 ring atoms (9,9’-dimethylfluorenyl) of formula (A) as defined by the Applicant.  Lee et al. further discloses an organic electroluminescent (EL) device comprising a pair of electrodes, interposed therein a hole-injecting/transporting layer, light-emitting layer, and electron-transporting layer for the construction of displays and flat lighting devices ([0392]); its inventive compounds comprise the light-emitting layer as host material ([0218]).  Lee et al. discloses the dopant material is at 20 parts by weight based on 100 parts by weight of host material in the light-emitting layer ([0219]); a plurality of host and dopant materials may exist ([0390]).

	Regarding Claim 3, Lee et al. discloses another embodiment:

    PNG
    media_image2.png
    233
    176
    media_image2.png
    Greyscale

1 = unsubstituted heteroaryl group having 13 ring atoms (carbazolyl) of formula (A) as defined by the Applicant. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2017-0139895).
	Lee et al. discloses the organic electroluminescence (EL) device of Claim 6 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Lee et al. discloses its inventive compounds comprise the light-emitting layer as host material ([0218]).  Lee et al. discloses the dopant material is at 20 parts by weight based on 100 parts by weight of host material in the light-emitting layer ([0219]); a plurality of host and dopant materials may exist ([0390]).  However, Lee et al. does not explicitly disclose its inventive .

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2017-0139895) as applied above and in further view of Dai et al. (US 2015/0144898 A1).
	Lee et al. discloses the organic electroluminescence (EL) device of Claim 6 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Lee et al. discloses its invention can be used in a variety lighting devices ([0392]).  However, Lee et al. does not explicitly disclose a backlight panel.
	Dai et al. discloses the use of organic EL devices (OLEDs) for the construction of backlights due to their many advantages, including self-illumination and low power consumption ([0002]).  It would have been similarly obvious to utilize the organic EL device as disclosed by Lee et al. for the construction of backlights.  The motivation is provided by the disclosure of Dai et al., which teaches the advantageous properties of such backlights using OLED technology, including self-illumination and low power consumption.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.